     Case 3:18-cv-02331-MMA-MSB Document 13 Filed 01/22/19 PageID.66 Page 1 of 1


1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    CHRISTINA SANTIAGO,                                Case No.: 18cv2331-MMA (MSB)
12                                      Plaintiff,
                                                         ORDER DIRECTING CLERK OF
13    v.                                                 COURT TO CLOSE THE CASE
14    MIDLAND CREDIT MANAGEMENT,
      INC.,
15
                                     Defendant.
16
17
18         Pursuant to the parties’ stipulation to dismiss this action pursuant to Federal Rule
19   of Civil Procedure 41(a)(1)(A)(ii), see Doc. No. 12, the Court DIRECTS the Clerk of
20   Court to close the case.
21         IT IS SO ORDERED.
22   DATE: January 22, 2019                 _______________________________________
                                            HON. MICHAEL M. ANELLO
23                                          United States District Judge
24
25
26
27
28

                                                     1
                                                                               18cv2331-MMA (MSB)
